DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishikawa et al. (US 2015/0247079 A1).
	Nishikawa et al. is directed to a coating composition comprising metal oxide particles covered with a layer of polyfluoroalkyl methacrylate resin (paragraphs 0018-0021).  The metal oxide particles may be formed of silicon oxide, aluminum oxide, or titanium oxide with an average particle diameter of 5-50 nm (paragraphs 0024-0025).  The outer surface of a coating film formed from the composition has uneven structures produced by the particles (paragraph 0028) that provide for better water and oil repellency (paragraph 0044).  The coating film preferably has a contact angle with water of at least 150o and a contact angle with olive oil of at least 140o (paragraph 0108).  After application, the coating film is subjected to heat treatment to firmly anchor the coating and inhibit exfoliation and flaking (paragraph 0134).  In the embodiments of the Examples, the coating comprises 3.0 to 12.2 wt% fluorine (Tables 1 and 2).
	In the embodiments of Example 1-1, 100 g of silica powder having a particle diameter of 12 nm was sprayed with 500 g of a water-based dispersion surface treatment agent containing 20 wt% of a copolymer of polyfluorooctyl methacrylate, 2-N,N-diethylaminoethyl methacrylate, 2-hydroxyethyl methacrylate, and 2,2'-ethylenedioxydiethyl dimethacrylate followed by stirring for 30 min at 200 oC to yield a powder of surface-modified silica particles (paragraph 0137).  500 g of a water-based dispersion surface treatment agent containing 20 wt% copolymer contains 100 g of copolymer.  One of ordinary skill in the art would thus expect the resulting powder of surface-modified silica particles to contain 100 g of silica and 10 grams of copolymer - a ratio of 50/50 (w/w).  Additionally, one of ordinary skill in the art would expect the copolymer to contain amino groups (from the 2-N,N-diethylaminoethyl methacrylate), hydroxyl groups (from the 2-hydroxyethyl methacrylate), and acrylic groups (from the 2,2'-ethylenedioxydiethyl dimethacrylate) - all of which read on crosslinkable group.  The resulting coating comprises a fluorine content of 7.6 wt% (Table 1).  It is further noted that the composite particles of Examples 1-5 and 1-6 also contain silica particles with sizes reading on the instant claims and the same copolymer of polyfluorooctyl methacrylate, 2-N,N-diethylaminoethyl methacrylate, 2-hydroxyethyl methacrylate, and 2,2'-ethylenedioxydiethyl dimethacrylate that are contained at weight ratios of 50/50 and 40/60, respectively.
	Nishikawa et al. is silent regarding the average surface roughness and specific surface area of the coating film formed from their composition.  However, because the coating of Nishikawa et al. uses the same particles (e.g. see paragraph 0031 on page 8 of the instant specification) having the same average particle diameter (e.g. see paragraph 0032 on page 8 of the instant specification), and because the roughness of the coating (and thus also the specific surface area ratio) would be expected to be related to the size of the particles present in the coating (e.g. see paragraph 0032 on page 8 of the instant specification), one of ordinary skill in the art would expect the coating of Nishikawa et al. to inherently possess an average surface roughness and specific surface area ratio that satisfy the limitations of instant claims 1 and 2.  Alternatively, it would have been obvious to one of ordinary skill in the art to optimize the surface roughness (and thus the specific surface area ratio) since Nishikawa et al. teach that the uneven structure of the surface of the coating yields improved water and oil repellency (e.g. paragraphs 0065-0066) and the courts have held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
	Nishikawa et al. is silent regarding the contact angle of the coating with n-hexadecane.  However, because the coating of Nishikawa et al. is designed to be oil repellent and exhibits a contact angle of preferably over 140o for another non-polar liquid (i.e. olive oil), one of ordinary skill in the art would expect it to inherently have an n-hexadecane contact angle that satisfies the limitations of claims 1 and 2.
	Nishikawa et al. is silent regarding the contact angle with water after being rubbed 100 times with a PET film under a load of 100 g.  However, the coating films of Nishikawa et al. are subjected to a treatment designed to firmly anchor the coating and resist exfoliation/flaking such that the coatings retain their water and oil repellency even after 100 back-and-forth rubbings using a dry cloth under a load of 2 N (e.g. Table 2).  Since 2 N is equivalent to a load of about 200 grams, one of ordinary skill in the art would expect the coating of Nishikawa et al. to inherently satisfy the limitations in claims 1 and 2 directed to the contact angle with water after being rubbed 100 times with a PET film under a load of 100 g.


Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2015/0247079 A1) in view of Kanagasabapathy et al. (US 2009/0018249 A1).
	Nishikawa et al. teach all the limitations of claim 3, as outlined above, except for the use of a fluorine-based solvent.  However, Nishikawa et al. do teach that their coating composition comprises a solvent such as ethanol, cyclohexane, isopropanol, n-pentane, n-hexane, and the like (paragraph 0098).
	Kanagasabapathy et al. is directed to a superhydrophobic coating that may be applied to various surfaces (paragraph 0002).  The coating comprises silica particles in a selected solvent (paragraph 0008).  Suitable solvents include n-pentane, n-hexane, cyclohexane, ethanol, isopropanol, and perfluorinated solvents (paragraph 0072).
	Kanagasabapathy et al. show that n-pentane, n-hexane, cyclohexane, ethanol, isopropanol, and perfluorinated solvents are known in the art as functionally equivalent solvents for hydrophobic coatings based on silica particles.  Therefore, because these solvents were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a perfluorinated solvent for the ethanol, cyclohexane, isopropanol, n-pentane, n-hexane of Nishikawa et al.


Response to Arguments
The rejection over 35 U.S.C. 112(a) has been withdrawn in view of the amendment filed 01 July 2022.
Regarding the rejections over prior art, the applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive.
	The applicant argues that Nishikawa et al. do not teach a composition comprising (A) particles with a mean particle size of 0.5-1000 nm and a (B) compound having 2 or more crosslinkable groups in the molecule at an (A)/(B) ratio of 60/40 to 40/60.
	This is not persuasive because one of ordinary skill in the art would expect the composite particles embodied by Example 1-1 of Nishikawa et al. to comprise silica particles having a particle diameter of 12 nm coated with a copolymer of polyfluorooctyl methacrylate, 2-N,N-diethylaminoethyl methacrylate, 2-hydroxyethyl methacrylate, and 2,2'-ethylenedioxydiethyl dimethacrylate at a weight ratio of 50/50 for the reasons outlined in paragraph 2 above.  The silica particles having a particle diameter of 12 nm read on the fine particles of the claims; the copolymer of polyfluorooctyl methacrylate, 2-N,N-diethylaminoethyl methacrylate, 2-hydroxyethyl methacrylate, and 2,2'-ethylenedioxydiethyl dimethacrylate (i.e. a copolymer containing amino, hydroxyl, and acrylic groups) read on a compound having 2 or more crosslinkable groups in the molecule.
	Moreover, it is noted that the composite particles of Examples 1-5 and 1-6 also contain silica particles with sizes reading on the instant claims and the same copolymer of polyfluorooctyl methacrylate, 2-N,N-diethylaminoethyl methacrylate, 2-hydroxyethyl methacrylate, and 2,2'-ethylenedioxydiethyl dimethacrylate that are contained at weight ratios of 50/50 and 40/60, respectively.
	Since Nishikawa et al. appears to anticipate claims 1 and 2, purported evidence of unexpected results in the specification cannot be used to overcome the rejection.  See MPEP 2131.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787